ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 10/14/21 in response to the non-final Office Action mailed 07/06/21.  
Examiner’s Amendment
2)	 An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Eric S. Furman via a telephonic communication. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	Claims 1, 13-15, 17, 18 and 20-22 are canceled. 
	New claims 23-29 are added as set forth below:
--Claim 23 (New). A formulation comprising an effective amount of (i) Faecalibacterium prausnitzii TY-2 having the Accession No. NITE BP-02743 or a processed product thereof and (ii) a pharmaceutically acceptable base material, carrier or additive, a physiologically active ingredient, or a pharmacologically acceptable active ingredient, wherein the processed product is selected from the group consisting of viable cells, dead cells, sonicated cells, concentrates, dried cells, and disrupted cells of the Faecalibacterium prausnitzii TY-2.
Claim 24 (New). A composition comprising an effective amount of (i) Faecalibacterium prausnitzii TY-2 having the accession number NITE BP-02743 or a processed product thereof and (ii) a pharmaceutically acceptable base material, carrier or additive, a physiologically active ingredient, or a pharmacologically acceptable active ingredient, wherein the processed product is selected from the group consisting of viable cells, dead cells, sonicated cells, concentrates, dried cells, and disrupted cells of the Faecalibacterium prausnitzii TY-2.
Claim 25 (New).  The composition of claim 24, wherein the composition is selected from fermented foods, drinks, confectionaries, seasonings, bread, noodles, steamed fish paste, and rice seasonings. 
Claim 26 (New). The composition of claim 24, wherein said composition is a pharmacological composition or a food composition.
Claim 27 (New). The formulation of claim 23, wherein the formulation is selected from fermented 
Claim 28 (New).  The composition of claim 24, wherein the composition is in the form of a powder, a capsule, a granule, a tablet, or a liquid food.
Claim 29 (New). A method of inhibiting liver fibrosis in a mammalian subject, the method comprising oral administration of an effective dose of the composition of claim 24.--
Status of Claims
3)	Claims 1, 14, 15, 17 and 18 have been amended via the amendment filed 10/14/21.
	Claims 11, 12, 16 and 19 have been canceled via the amendment filed 10/14/21.
	New claims 20-22 have been added via the amendment filed 10/14/21.
Claims 1, 13-15, 17, 18 and 20-22 canceled via this Examiner’s amendment.
	New claims 23-29 are added via this Examiner’s amendment.  
	The examination has been extended to the previously non-elected processed product species.
	Claims 23-29 are pending and are under examination.
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 07/09/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Substitute Specification
5)	Acknowledgment is made of Applicants’ substitute specification filed 10/14/21.
Declarations under 37 C.F.R 1.132
6)	Acknowledgment is made of Applicants’ submission of the declarations by Atsushi Nakajima (hereafter the Nakajima declaration) the inventor Yoshiki Tanaka filed 10/14/21 (hereafter the Tanaka declaration) under 37 C.F.R 1.132. The Tanaka declaration states that Faecalibacterium prausnitzii ATCC 27766 is not identical and not the same as Faecalibacterium prausnitzii TY-2 which is isolated by Yoshiki Tanaka. The declarant points to Appendix I and states that the two strains have different genomes and that their genomic sequences of the two strains with only 97% percent identity between the two are accessible at DDBJ. 
	The Nakajima declaration states that Atsushi Nakajima is a named author of the D10 reference entitled ‘Microbiome in NAFLD’ and published in the Journal of Intestinal Microbiology 31(2): 2017. The Nakajima declaration states that the strain of Faecalibacterium prausnitzii disclosed therein is not identical and not the same strain as the Faecalibacterium prausnitzii TY-
Foreign Priority Application
7)	Acknowledgment is made of Applicants’ submission of a certified English translation of the foreign priority application.
Objection(s) Withdrawn
8)	The objection to claims 15 and 17 made in paragraph 16 of the Office Action mailed 07/06/21 is withdrawn in light of Applicants’ amendment to the claims.
Rejection(s) Moot
9)	The rejection of claims 14-19 made in paragraph 9 of the Office Action mailed 07/06/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of the cancellation of the claims.
10)	The rejection of claims 14-19 made in paragraph 11 of the Office Action mailed 07/06/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is moot in light of the cancellation of the claims.
11)	The rejection of claims 14-19 made in paragraph 15 of the Office Action mailed 07/06/21 under 35 U.S.C § 102(a)(1) as being anticipated by Munukka et al. (The ISME Journal 11: 1667-1679, published online 04 April 2017, of record) is moot in light of the cancellation of the claims.
12)	The rejection of claims 14-19 made in paragraph 13 of the Office Action mailed 07/06/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is moot in light of the cancellation of the claims.
Conclusion
13)	Claims 23-28, drawn to the product of invention II are allowed. Claim 29, drawn to a method of using the product of invention II and rejoinable and allowable in the present application, is allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected processed product species and the pharmaceutical composition species have been fully examined and the species election requirement for these species and the restriction and as set forth in the Office Action mailed 04/07/2021 is hereby withdrawn. In view of this withdrawal of the restriction and the species election requirement as to the rejoined invention and species, Applicants are advised that if any claims presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 23-29, now renumbered as claims 1-7 respectively, are allowed. The new claims are supported by the original and canceled claims and throughout the as-filed specification including Figures and Examples.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

November, 2021